 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                         )            No. CV 18-10272 DFM
11   RONNY GARCIA,                       )
12                                       )            [PROPOSED] ORDER AWARDING
           Plaintiff,                    )            EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND THREE HUNDRED FORTY-SIX DOLLARS AND 00/100 ($2,346.00)
22   subject to the terms of the stipulation.
23
24   DATE: July 11, 2019               ____________________________________
25
                                       HON. DOUGLAS F. MCCORMICK,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
